DOMENGEAUX, Judge,
concurring.
I concur merely to distinguish the case of Knight v. Cotton Brothers Baking Company, Inc., 473 So.2d 105 (La.App. 3rd Cir.1985). Therein, as a member of the panel I agreed to reverse the trial court finding of total and permanent disability based on substantial pain. We did so simply on the basis that there was absolutely no evidence of substantial pain on the part of the plaintiff. Additionally, the facts in Knight indicated that he would have continued his work with the defendant therein had not his co-employees gone on strike. He stopped working, not because of any disability, but because of a labor dispute between his co-employees and his employer.